EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Brandon Stallman on 06/02/2022.

The application has been amended as follows: 

Claim 1. A test system for testing a device under test having at least an input port and an output port, said test system comprising:
a vector signal generator configured to generate a wideband modulated signal,
a switch circuit having at least three different switching positions, said switch circuit being connected with said vector signal generator,
a directional element configured to separate incident electromagnetic waves and reflected electromagnetic waves, said directional element being connected with said input port or said output port of said device under test, and
a vector signal analyser configured to analyse a signal received,
wherein said vector signal generator, depending on the respective switching position of said switch circuit, is connected with said input port of said device under test or said output port of said device under test such that, in a first switching position of said switch circuit, said wideband modulated signal generated by said vector signal generator is forwarded to said input port of said device under test and, in a second switching position of said switch circuit, said wideband modulated signal generated by said vector signal generator is forwarded to said output port of said device under test,
wherein said switch circuit is configured to enable said vector signal analyser to perform reflection measurements and transmission measurements depending on the respective switching position of said switch circuit,
wherein said switch circuit has a third switching position in which said vector signal generator is connected with said vector signal analyser such that a reference signal path is provided between the vector signal generator and the vector signal analyser, wherein the switch circuit is located within the reference signal path such that a reference signal is forwarded to the vector signal analyser provided that the switch circuit is set in the third switching position,
wherein the reference signal is used to perform Error Vector Magnitude (EVM) measurements of the device under test, and
wherein said switch circuit comprises two separately formed switches each having different switching positions, wherein a first switch is directly connected via a line with the vector signal generator and also assigned to the input port of the device under test, and wherein a second switch is directly connected via a line with the vector signal analyser and also assigned to the output port of the device under test.

Claim 20. A test system for testing a device under test having at least an input port and an output port, said test system comprising:
a vector signal generator configured to generate a wideband modulated signal;
a switch circuit having different switching positions, said switch circuit being connected with said vector signal generator;
a directional element configured to separate incident electromagnetic waves and reflected electromagnetic waves, said directional element being connected with said input port or said output port of said device under test, and
a vector signal analyser configured to analyse a signal received,
wherein said vector signal generator, depending on the respective switching position of said switch circuit, is connected with said input port of said device under test or said output port of said device under test such that, in a first switching position of said switch circuit, said wideband modulated signal generated by said vector signal generator is forwarded to said input port of said device under test and, in a second switching position of said switch circuit, said wideband modulated signal generated by said vector signal generator is forwarded to said output port of said device under test,
wherein said switch circuit is configured to enable said vector signal analyser to perform reflection measurements and transmission measurements depending on the respective switching position of said switch circuit, and
wherein said switch circuit comprises two separately formed switches each having different switching positions, wherein a first switch is directly connected via a line with the vector signal generator and also assigned to the input port of the device under test, and wherein a second switch is directly connected via a line with the vector signal analyser and also assigned to the output port of the device under test.

DETAILED ACTION
Allowable Subject Matter
In view of the applicant’s amendment and the examiner’s amendment above, claims 1, 2 – 18, 20 and 21 are allowed.
Concerning identified relevant prior art of record, test systems comprising signal generator and signal analyzer are well-known in the art as may be evidenced by the following patent documents in addition to already cited in the previous office actions:
US 20090092177, US 20070194776, US 20090184721, US 20070285108, US 20070236230, WO 0223212, GB 2382662, US 4769592, US 5146171, US 4896096, US 6496785, US 6606583, US 6081125, US 4982164, US 5313166, US 10281510, US 5097215, US 10890604, US 4149122, US 5467021, US 6397160, US 5524281, US 20200103485, US 20170227622, GB 2347754, US 20060005065, US 6018246.
The closest to the structure claimed by the independent claims appear to be US 20050240852 (see Fig. 5.1 – 5.6) and US 20080211515 (see Fig. 8).
However, none of the references of record, alone or in combination, disclose or fairly suggest specific structure claimed by the independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648